FOLLETT, J. (dissenting).
February 21,1894, the defendant was charged by an indictment with having committed, February 6, 1893, the crime of forgery in the second degree,—by the first count with having feloniously forged, with intent to defraud, the signature of the payee; and by the second count with having feloniously ut*1047tered, with intent to defraud, the forged signature of the payee of the check of which the following is a copy:
“No. 57,783.
“The Mercantile Agency, R. G. Dun & Co.
“New York, Feb. 6th, 1893.
“Chemical National Bank: Pay to the order of E. W. Bullinger, five thou-
sand dollars.
“$5,000.00. R. G. Dun & Co.”
In June 1894, a trial was had, which resulted in a verdict of guilty, and June 20, 1894, the defendant was sentenced to imprisonment in a state prison for five years and six months. The following are the provisions of the Penal Code under which it is urged that the defendant’s act was a crime:
“Sec. 511. A person is guilty of forgery in the second degree who, with intent to defraud: * * * (2) Forges * * * an instrument or writing, being or purporting to be the act of another, by which a pecuniary demand or obligation is or purports to be or to have been created, increased, discharged, or diminished, or in any manner affected, or by which any rights or property whatever are or purport to be or to have been created, transferred, conveyed, discharged, increased, or diminished, or in any manner affected, the punishment for forging, altering, or counterfeiting which is not hereinbefore prescribed, by which false making, forging, altering, or counterfeiting, any person may be bound, affected or in any way injured in his person or property.”
“Sec. 521. A person who, knowing the same to be forged or altered, and with intent to defraud, utters, offers, disposes of or puts off as true, or has in his possession, with intent so to utter, offer, dispose of, or put off, either, * * * (3) a forged will, deed, certificate, endorsement, record, instrument or writing, or other thing, the false making, forging, or offering of which is punishable as forgery, is guilty of forgery in the same degree as if he had forged the same.”
It was proved by undisputed evidence that the check was filled out by the direction of the defendant; that he signed it on the day of its date, and on the same day indorsed thereon, without authority, the name of the payee, and deposited the check so indorsed with the Central National Bank, which February 6,1893, gave him credit therefor; and that February 7, 1893, the check was paid to said bank by the drawee, and charged to the account of B. Gr. Dun & Co. The defendant was sworn on the trial, and he testified that Edward W. Bullinger, the payee, gave him no permission to indorse his name on that or on any other check, and that he did not notify Mr. Bullinger that he had made the indorsement. He further testified that Mr. Bullinger was a creditor of the firm of B. G-. Dufi & Co. for more than $15,000, and that he drew and indorsed the check in that form to transfer the funds of B. Gr. Dun & Co. to his own account and conceal the transaction. On Friday, February 17, 1893, the existence of the check was discovered by Bobert D. Douglass, one of the members of B. Gr. Dun & Co., and on the next day the' fact that the discovery had been made became known to the defendant, who on Monday, February 20th, wrote and mailed this letter, which was received by Bobert Gr. Dun, to whom it was addressed:
“314 Broadway, New York, February 20, 1893.
“My Dear Mr. Dun: I have had occasion to write you more than once in terms of great humiliation, but never before under such circumstances as *1048now, in which I have a confession to make to you. It is that improperly and fraudulently I have signed the- name of Mr. E. W. Bullinger on the back of two checks of your firm made to his order. I will not urge that this was done without any evil intent, or that he would not have signed them himself had I asked him, or that I had any intention of defrauding you or him. Simply and frankly, I must say that I committed this act without authority and most imprudently, and can ask no excuse nor palliation of the offense, except such as in your abundant charity and goodness of heart you may in mercy extend to me. For the sake of my dear wife and children, and for the sake of the long service rendered to you, I pray God your heart may still be softened towards me, and that I may not be made to suffer the penalty of my offense.
“Respectfully, Erastus Wiman.”
January 7, 1893, the defendant had drawn a check to the order of E. W. Bullinger for $5,000 on the Chemical Bank, and signed it “R. G-. Dun & Co.,” and had indorsed thereon the name of E. W. Bullinger, and applied the avails to his own use. The foregoing letter refers to this check, and to the one set out in the indictment.
Before discussing the particular questions raised on this appeal, it will be well to state the rules of law relating to the crime of which the defendant was convicted. By the common law, forgery was classed with offenses known as “cheats,” and if an instrument or document was falsely made, altered, or uttered, with intént to defraud, though no one was actually cheated or defrauded, the crime of forgery was committed. 1 Bish. Cr. Law (8th Ed.) § 572; 2 Bish. Cr. Law (8th Ed.) §§ 521, 597; 2 East, P. C. 854; Steph. Dig. Cr. Law, arts. 355, 356; 3 Co. Inst. 168. The ingredients of the offense are the same under the Penal Code of this state:
“Sec. 509. A person is guilty of forgery in the first degree who, with intent to defraud, forges” certain specific documents.
“Sec. 511. A person is guilty of forgery in the second degree who, with intent to defraud, forges” certain specific instruments.
The ingredients of the offense are (1) counterfeiting certain specified instruments (2) with intent to defraud. That the defendant drew the check, and, without the authority of Bullinger, indorsed his name thereon, is confessed. This was counterfeiting. The only other ingredient necessary to be established to prove the commission of the crime of forgery was to show that the signature was made with intent to defraud. The statute does not require that the counterfeiting be done with "intent to defraud a particular person, but if it was done with the intent to defraud any one it is sufficient. 2n either the common law nor the statute requires that the counterfeiting be done with intent to perpetrate a criminal fraud, for the commission of which the perpetrator would be indicted; but if the fraud intended be a commercial one, by which another is defrauded or intended to be defrauded, by imposing an apparent liability, or by depriving him of some right or property, it is sufficient. An intent to commit an independent fraud is not in all cases a necessary ingredient of the crime of forgery. In case A. has a credit with a solvent bank for $1,000, and drawsi his check thereon for $100, to the order of B., indorses his name thereon, knowing that he has no authority, and negotiates the check at another bank, he is guilty *1049of forgery. It is a fraud on B. to assume to impose a possible liability on Mm, and it is also a fraud on the bank taking the check. In such a case it is not necessary to show that A. intended to defraud B., the bank taking the check, or any subsequent holder of the amount of the check, and it would be no defense to show that A. believed the check would be paid, or to show that it was paid. The drawer and drawee might both fail, and B. be put to his defense. The act supposed is a fraud in and of itself. But if A., instead of negotiating the check, had personally presented it to the bank on which it was drawn, and received the money thereon, it would be necessary to show that he intended to commit some independent ulterior fraud. If it could be shown that he made, indorsed, and procured the check to be paid to himself, on which B.’s signature was counterfeited, with intent to use it as evidence of the payment of his debt of $100 to B., the act would be forgery witMn section 521 of the Penal Code. The question whether the defendant made, indorsed, and negotiated this check with intent to defraud E. W. Bullinger or the Central National Bank was not submitted to the jury, but was expressly withdrawn by the learned trial judge —we think erroneously—from their consideration. The case was submitted to the jury on the theory that it was necessary to show that the defendant made the check and counterfeited the indorsement of E. W. Bullinger with intent to defraud B. G-. Dun & Co., on which theory tMs judgment must stand or fall. TMs brings us to the question whether any substantial error was committed in submitting this issue, or in the reception or rejection of evidence bearing on it.
It was urged on the trial, and it is urged in this court, that the defendant was a partner of B. G-. Dun & Co., and, being such, that his secret withdrawal of the partnership funds for his individual use was neither a fraud nor a crime. We think the issues whether, under the contract, the defendant was a partner, or whether he believed himself to be one, were not material. Partners occupy fiduciary relations towards each other, and if one partner misappropriates the funds or property of the firm he commits a fraud on his copartners. In case one member of a firm secretly withdraws the firm assets and converts them to his own use, without the assent of his partners, he commits a commercial fraud. It certainly will not be contended that it is impossible for one partner to defraud his copartners or the firm of which he is a member. The evidence given by the defendant conclusively shows that he had no right to use the partnership funds for his own purposes, and that he knew it. It was not shown that the other members of B. G-. Dun & Co. had assented to such use, but, on the contrary, frequent and sharp letters of reproval were written the defendant criticising him for having so used funds, and forbidding such use thereafter, and the defendant frequently promised in writing that he never would so offend again. That the defendant did apply the $5,000 received by means of this check to his individual use, and attempted to conceal the fact, is not denied. To do this was a fraud, and, if accomplished by means of forgery, it was a crime. *1050It is no defense for the defendant to prove that it was within his power to have accomplished the same end by means which were not criminal. The answer is that he chose, not lawful, but unlawful, means to accomplish his purpose, and such as are condemned as a crime. By indorsing the name of E. W. Bullinger upon this check, and depositing it to his credit in the Central National Bank,—not the bank upon which it was drawn,—he assumed to create a liability by counterfeiting his signature, which was a crime. As before stated, it was a crime in and of itself, and it was also a crime within the issue submitted to the jury, that issue being found in favor of the people.
The question whether the defendant drew this check and counterfeited tiie signature of E. W. Bullinger with intent to defraud B. G. Dun & Co. was submitted to the jury, and found against the defendant, upon evidence which we think entirely sufficient to sustain the verdict. The defendant’s letter of February 20, 1893, was sufficient, in connection with the undisputed facts and circumstances, to sustain the verdict that the act was done with intent to defraud the firm. No error was committed by the refusal of the court to advise, pursuant to section álO, Code Or. Proc., the jury1 to acquit the defendant. In this connection the court was asked to charge:
“(3) Unless the jury find that the acts charged were committed with criminal intent, the defendant is entitled to an acquittal.”
The court refused to charge in the language of the request, and repeated:
“I charge you, unless the act was committed with intent to defraud, as I explained it to you, the defendant is entitled to an acquittal. I refuse to charge as requested.”
To this the defendant’s counsel excepted. The court in its charge had previously defined the word “defraud” as follows:
“ ‘Defraud’ has been defined as follows: ‘To deprive of right, either by obtaining something by deception or artifice, or by taking something wrongfully without the knowledge or consent of the owner.’ And I think that is as good a definition of ‘defraud’ as I know of. The intent must be to deprive a person of a right, either by obtaining something by deception or artifice, or by taking something wrongfully without the knowledge or consent of the owner.”
This definition was not excepted to, and is sufficiently full and accurate for the purposes of the issue submitted to the jury.
Under the sections of the Code before quoted, if the act was committed by the defendant with intent to defraud, it follows that it was done with a criminal intent, for the statute declares it to be a criminal forgery. The terms “with intent to defraud” and “with a criminal intent” are, under this statute, synonymous. It has been several times said by the court of appeals that an act, in order to constitute a crime, must be done with a criminal intent. But it has never been held, in case the court correctly instructed the jury as to the ingredients making up a particular crime, and that they must find that all of them existed before the defendant could be convicted, that in addition the court must charge that the act was committed with a criminal intent. The term is used for brevity. *1051If, on the trial of an indictment for murder in the first degree, the court should charge that before the defendant could be convicted the jury must find that he killed the decedent from a deliberate and premeditated design to effect his death, it would- not be error to refuse a request, preferred after the charge had been delivered, that the jury must find that the act was committed with a criminal intent. When, as in the case at bar, the jury is fully and correctly instructed as to all of the ingredients of the crime under consideration, and are charged that before they can convict they must find that all of the ingredients of the crime existed, it is quite sufficient. Persons violating the criminal law of the state with the unlawful intent prescribed by the statute are guilty of a crime, even though they are ignorant that the act is criminal.
No error was committed in refusing to charge the twenty-sixth request:
“If the jury believe that, at the time Wiman wrote BuIIinger’s name on the back of the check in question, he intended to use his name merely as a fictitious payee, such writing of the name of the payee on the back of the check is not forgery.”
E. W. Bullinger was not a fictitious payee, but a real person, and a creditor of R. Q-. Dun & Co., and the defendant directed the cashier to draw this check, stating that Bullinger wished a check on account, and the check was charged to him. This was testified to by the cashier, and not denied by the defendant. There was no evidence that the defendant intended to use the name of Bullinger as a fictitious payee, but the uncontradicted evidence was that he drew it to his order, so as to cause it to be believed that it was applied as a payment to him. The issue was sought to be raised, notwithstanding the defendant’s letters, that he believed he was authorized by law, not only to draw the check for the purpose of appropriating the funds of R. G-. Dun & Co. to his own use, but was also authorized to indorse the name of E. W. Bullinger on the check. The letters written by the defendant conclusively show that he did not believe that he had the right by means of checks to divert the funds of R. G-. Dun & Co. to his individual use. The defendant testified that he was 60 years of age, and since his youth had been constantly engaged in various large business transactions, was familiar with commercial matters and the use of checks. The issue was not tendered that the defendant was insane, nor that he acted under an insane delusion in making and indorsing the check set out in the indictment. The testimony of a defendant that he believed that he had the right to do an act which is a crime is entitled to no weight unless, from the nature of the act and the circumstances surrounding it, a sane person might have so believed. The act of the defendant was a single transaction, begun by directing the check to be drawn, and terminated by depositing it in the Central National Bank. It is true that the transaction was made up of several distinct steps. So is every crime; but in the case at bar the steps were so connected that they constituted but a single act or transaction. It will not do to separate the several acts by which a crime is committed, and hold that every one must of itself, *1052disconnected from the others, have been unlawful. It is true that if the defendant had drawn this check to bearer, and so fraudulently acquired $5,000, he would not have been guilty of the crime of forgery. This he did not do, but instead made the check payable to the order of E. W. Bullinger, and without authority indorsed his name thereon, with intent to defraud, and so brought himself within the terms of the statute.
Upon the request of the learned counsel for the defendant, the court charged:
“(31) If the jury shall find that Wiman believed that under the rules of law applicable to commercial paper he had legal authority to use the name of a person as payee to whom it was not intended that the check should be paid, and to indorse such name on the back of the check, such indorsement is not forgery-.”
During the summing up of counsel for the defendant, he attempted to discuss the testimony which he asserted bore upon this proposition, but was interrupted by the court. Thereupon the counsel said:
“ T shall ask your honor to charge the jury that, if the defendant believed that under the rules of commercial law he had legal authority to make this check and indorse it as he did, the crime is not forgery.’ The Court: ‘That I shall refuse.’ Mr. Tracy: ‘And your honor will give me an exception now?’ The Court: ‘Certainly. I will give it to you now.’ ”
. It is now insisted that the ruling made during the summing up and the one made by the thirty-first request were inconsistent, and that, if an error was committed in the first ruling, the defendant was presumably harmed by the court’s refusal to permit his counsel to discuss the question of fact bearing upon the proposition. Courts do not sit for the purpose of trying or reviewing abstract questions of law, and if they assume to determine such questions, however much they may err, it is not a reason for reversing their judgments. We think that the evidence did not present this proposition. The defendant testified that he was 60 years of age, and since his youth had been continually engaged in various and large business transactions, involving the use of bank accounts and of checks. There was no testimony in the case that would have warranted the jury in finding that he believed that, for the purpose of concealing his overdraft from B. <3-. Dun & Co., he had legal authority to counterfeit the name of E. W. Bullinger. As before stated, it was not alleged that the defendant was insane, or acted under an insane delusion; and, in the absence of such an issue, the jury had no right to find that the defendant believed what a sane man would not have believed.
It is also urged that the court erred in excluding evidence as to the value of the property possessed by Wiman in February, 1893. He was permitted to describe as minutely as his counsel wished the property possessed by him, and to give his own estimate of its value. The people did not controvert the testimony of Wiman as to the quantity or value of his property. Subsequently, a witness was called by the defendant by whom it was sought to prove the value of certain property owned by the defendant. The court *1053ruled that this evidence was entirely immaterial, and an exception was taken. No issue was raised upon this question. The defendant’s evidence stood entirely uncontradicted, nor was there any subsequent effort made to contradict it by the people.
For the purpose of showing that the check of February 6, 1893, was signed, indorsed, and uttered with intent to defraud R. G. Dun & Co., it was competent to show that the defendant had signed, indorsed, and uttered other checks of R. G. Dun & Co., all forming a part of a system designed to effect the same end,—appropriating the funds of R. G. Dun & Co. for the benefit of the defendant. Such evidence is quite different from that condemned in People v. Corbin, 56 N. Y. 363. In that case the defendant was tried for forging the indorsement of Van Amburgh on a promissory note, and the defense was (1) authority to write the name, and (2) a belief that defendant had such authority. The people were permitted to show that defendant confessed that he forged the name of Ganoung on other promissory notes, which was held to be error. Evidence of other and disconnected forgeries was not relevant to the issue whether defendant was expressly authorized to indorse the name of Van Amburgh, or to the issue whether he believed that he was so authorized. The judgment should be affirmed.